Title: To James Madison from Levett Harris, 1 April 1808
From: Harris, Levett
To: Madison, James



Duplicate.
Sir,
St. Petersburg Mar 20 / 1 Apl. 1808

Since I had the honor to write You under date of 4th March, via Sweeden, inclosing a declaration of this Court against that of Stockholm, a second declaration has been issued, which I have the honor to transmit a Copy of together with the note from the Minister of Foreign Affairs which accompanied it.
Nothing of material importance seems to have taken place since the date of my last.  The War in Finland has thus far been successfully prosecuted by Russia.  Little opposition has been made by the Sweedes.  No hostile measure against Neutrals trading with Great Britain has been taken on the part of this Government.  The Ports here are free as formerly, and should our difficulties with England be amicably settled we may yet be able perhaps to enjoy an advantageous trade to the Baltic this Year; But as to this, much
 will necessarily depend upon the Kind of warfare which will be carried on by Great Britain & Sweden against Russia.  I have the honor to be &c. &c. 

(signed) Levett Harris.

